Case: 18-14884        Date Filed: 03/17/2020      Page: 1 of 8



                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                        No. 18-14884


                      D.C. Docket No. 2:18-cr-00168-LSC-TFM-1

UNITED STATES OF AMERICA,

                                                                          Plaintiff - Appellee,

                                            versus

JARODERICK HARDY,

                                                                      Defendant - Appellant.


                      Appeal from the United States District Court
                          for the Middle District of Alabama



                                      (March 17, 2020)

Before ED CARNES, Chief Judge, ROSENBAUM, and BOGGS, * Circuit Judges.

BOGGS, Circuit Judge:




       *
         Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 18-14884    Date Filed: 03/17/2020   Page: 2 of 8



      Jaroderick Hardy appeals his conviction for being a felon in possession of a

firearm, 18 U.S.C. § 922(g)(1), on the ground that the Terry stop that led to the

discovery of the firearm was unconstitutional under the Fourth Amendment. We

affirm.

                                         I

      At around 1:21 a.m. on Wednesday, November 8, 2017, a resident of the

Spring Valley neighborhood in Montgomery, Alabama, called 911 to report that she

could hear someone outside her home. The caller reported that she had heard the

same noises the previous two nights, but she did not look outside and so was unable

to provide a description of what had made the noise. Montgomery Police Officer

Joshua Howell arrived outside the caller’s home seven minutes later, at around 1:28

a.m. At the subsequent suppression hearing, Howell testified that he understood that

he was responding to a “prowler call,” a common term in police parlance. After

arriving outside the home, Howell patrolled the immediate area for a few minutes,

but saw no one. He then began to leave the neighborhood. At around 1:35 a.m., as

he was driving out of the neighborhood, Howell saw Hardy walking by himself at

the intersection of Spring Valley Road and Adler Drive. The intersection is

approximately 0.3 miles—or around a five-minute walk—away from the caller’s

home. At the time, Hardy was dressed in loose-fitting, all-black clothing, which




                                         2
                Case: 18-14884   Date Filed: 03/17/2020    Page: 3 of 8



Howell knew to be common for those who commit property crimes in the

neighborhood.

      Howell stopped his police car, got out, and approached Hardy. Howell

testified that he did this because Hardy was in the vicinity of where the 911 call had

been made, it was around 1:30 a.m. on a Wednesday, and because Hardy was dressed

in all black and was the only person walking in the neighborhood at the time. Howell

asked Hardy where he was coming from and where he was going. Hardy said that

he was heading home from the store where he had just purchased some cigarillos,

which he displayed to Howell. Given his familiarity with the area, Howell knew

that the nearest store to the intersection was closed at the time, and that the second

nearest store, Singh’s Mart, was about a mile and a half away.

      Howell then told Hardy to “stand still,” and asked him if he was armed. Both

parties acknowledge that Hardy’s interactions with Howell up to that point were

consensual and that the encounter became a nonconsensual Terry stop only

thereafter. According to Howell, Hardy was “evasive” with his answers and also

said “don’t shoot me” several times, which Howell said further heightened his

suspicions. Although Howell later acknowledged that he did not observe any visible

bulge in Hardy’s clothing that would have suggested the presence of a weapon, he

nevertheless proceeded to frisk Hardy, which revealed a handgun in the waistband

of Hardy’s pants.


                                          3
                 Case: 18-14884         Date Filed: 03/17/2020        Page: 4 of 8



       Prior to trial, Hardy filed a motion to suppress the evidence recovered by

Howell during his search. A magistrate judge then conducted an evidentiary hearing,

where Howell was the only witness. Although the magistrate judge recommended

that the evidence be suppressed, the district judge disagreed and denied the motion

without a further hearing. 1 Hardy then pled guilty pursuant to a plea agreement that

allowed him to preserve the right to appeal the order denying his motion to suppress.

He was sentenced to fifteen months of imprisonment. This appeal followed.

                                      II.     DISCUSSION

                                       A. Standard of Review

       We review a district court’s denial of a motion to suppress as a mixed question

of law and fact. United States v. Delancy, 502 F.3d 1297, 1304 (11th Cir. 2007).

Accordingly, we review de novo the district court’s application of law to facts but

review its factual findings for clear error, with the facts construed in the light most

favorable to the prevailing party below. United States v. Folk, 754 F.3d 905, 910

(11th Cir. 2014) (citation omitted).

                                     B. Reasonable Suspicion



1
  Hardy claims that it was inappropriate for the district court to decide the motion without rehearing
the evidence, citing cases that suggest there is reversible error whenever the district court rejects a
magistrate judge’s credibility determinations without a rehearing. See, e.g., United States v.
Cofield, 272 F.3d 1303 (11th Cir. 2001). However, the district court did not reject the magistrate
judge’s credibility determinations nor his factual findings. Indeed, the district court largely
incorporated all of the magistrate judge’s factual findings into its order. The district court merely
disagreed with the magistrate judge’s legal conclusions.
                                                  4
               Case: 18-14884     Date Filed: 03/17/2020   Page: 5 of 8



      A law-enforcement officer may conduct a brief, investigatory stop of an

individual if there is a “reasonable, articulable suspicion that criminal activity is

afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000); see also Terry v. Ohio, 392
U.S. 1, 27 (1968). Despite reasonable suspicion being a less demanding standard

than probable cause, a Terry stop cannot be based on an officer’s “inchoate and

unparticularized suspicion or ‘hunch.’” Terry, 392 U.S. at 27; Wardlow, 528 U.S.

at 123–24. When evaluating reasonable suspicion, we consider the totality of the

circumstances, which must be viewed in “light of the officer’s special training and

experience.” United States v. Matchett, 802 F.3d 1185, 1192 (11th Cir. 2015). This

is because “behavior, seemingly innocuous to the ordinary citizen, may appear

suspect to one familiar with [criminal] practices.” Ibid. (citation omitted); see also

Terry, 392 U.S. at 27 (noting that a reasonable suspicion must be based on “the

specific reasonable inferences which [an officer] is entitled to draw from the facts in

light of his experience”).

      Courts have articulated specific factors that, when present, may support a

finding of reasonable suspicion. Among others, these include: presence in a high-

crime area, Wardlow, 528 U.S. at 124; nervous or evasive behavior, ibid.;

unprovoked flight or conspicuous avoidance of police, United States v. Hunter, 291
F.3d 1302, 1306 (11th Cir. 2002); a visible bulge in the individual’s clothes that

could signify a gun, Pennsylvania v. Mimms, 434 U.S. 106, 112 (1977);               or


                                          5
               Case: 18-14884     Date Filed: 03/17/2020    Page: 6 of 8



corroboration of reports or tips to the police, United States v. Lindsey, 482 F.3d 1285,

1291 (11th Cir. 2007). While the presence of simply one of these factors, standing

alone, cannot serve as the basis for a Terry stop, reasonable suspicion is often found

when more than one of these factors are present. See, e.g., Wardlow, 528 U.S. at

124.

       We hold that there was reasonable suspicion for a Terry stop and search of

Hardy. First, Officer Howell was not in the neighborhood based on a mere “hunch”

but was responding to a specific type of 911 call, a “prowler” call. Such calls were

not uncommon for that area, which had a high rate of property crime. Second,

Hardy’s all black clothing—while it could be innocuous—raised Howell’s

suspicions when observed at 1:30 a.m. on a weeknight. According to Howell, dark

clothing was something that officers dealt with daily when responding to criminal

calls at nighttime. In other words, someone who was committing or likely to commit

property crimes (i.e, a “prowler”) would likely be wearing all black at that time of

night. Third, Hardy was the only person that Howell encountered during his drive

through the neighborhood, and he was in close proximity to the caller’s house. This,

too, would have likely raised suspicions about whether he could have been

responsible for the “prowler” noises that the caller had heard. Finally, Hardy’s

account of how he had gone to the store to purchase cigarillos, though possible,

seemed unlikely. Evidence in the record showed that the only store open at the time


                                           6
                 Case: 18-14884       Date Filed: 03/17/2020        Page: 7 of 8



was a mile and a half—or a thirty-minute walk—away from the caller’s house. This

meant that when Howell encountered Hardy, Hardy would have been on the tail end

of an hour-long round trip to the store just to purchase a few cigarillos at 1:35 in the

morning on a weeknight. It was reasonable for Howell to have viewed Hardy’s story

with at least some skepticism.

       All of these factors served to increase Officer Howell’s already heightened

suspicions (from the 911 call) and did little to point to Hardy’s non-involvement in

the purported “prowler” incident. 2 Put differently, nearly every additional piece of

information that Howell acquired during his interaction with Hardy raised further

suspicions about Hardy’s possible criminal activity instead of alleviating them. The

information that Howell acquired “operate[d] to distinguish” Hardy from being a

normal bystander or a normal pedestrian. United States v. Ballard, 573 F.2d 913,

916 (5th Cir. 1978). 3 Indeed, “where nothing in the initial stages of the encounter

serves to dispel [an officer’s] reasonable fear for his own or others’ safety, he is

entitled . . . to conduct a carefully limited search[.]” Terry, 392 U.S. at 30.




2
  In support of his argument, Hardy relied heavily on an unpublished opinion. However, it is our
policy that “[u]npublished opinions are not binding precedent.” United States v. Izurieta, 710 F.3d
1176, 1179 (11th Cir. 2013). For that reason, we have no occasion to decide whether such
unpublished cases are distinguishable or not, and we do not imply any view about the correctness
of their reasoning or result.
3
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
                                                7
              Case: 18-14884      Date Filed: 03/17/2020   Page: 8 of 8



      Importantly, even if Hardy’s actions were open to innocent explanations, that

does not necessarily render the Terry stop unconstitutional. “A reasonable suspicion

of criminal activity may be formed by observing exclusively legal activity,” United

States v. Gordon, 231 F.3d 750, 754 (11th Cir. 2000), and “[e]ven in Terry, the

conduct justifying the stop was ambiguous and susceptible of an innocent

explanation.” Wardlow, 528 U.S. at 125. Terry recognized that an officer could

stop a person simply “to resolve the ambiguity” created by that person’s actions.

Ibid. Officer Howell’s attempts at resolving that ambiguity only served to further

heighten his suspicions.

                               III.   CONCLUSION

      Hardy’s conviction is AFFIRMED.




                                          8